Case 1:20-cv-08069-JHR-KMW Document 22 Filed 03/29/21 Page 1 of 12 PageID: 656




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


 BENAMAX ICE, LLC,                      :                               Hon. Joseph H. Rodriguez
                                        :
           Plaintiff,                   :                               Civil Action No. 20-8069
                                        :
      v.                                :                                        OPINION
                                        :
 MERCHANT MUTUAL INSURANCE CO.,         :
 JOHN DOES (1-10), ABC COMPANIES (1-10) :
                                        :
           Defendants.                  :


         This matter comes before the Court on Motion to Dismiss of Defendant Merchant

 Marine Insurance Company (“Merchants”) pursuant to Fed. R. Civ. P. 12 (b)(6). Plaintiff

 Benamax Ice, LLC (“Benamax”), which operates a restaurant 1 in Westmont, New Jersey,

 filed this breach of contract and declaratory judgment action alleging it is entitled to

 insurance coverage from Defendant Merchants for business income losses resulting

 from the impact of the COVID-19 global pandemic and the governmental response to

 contain the spread of the virus. Specifically, Benamax claims that both federal and state

 government orders mandating that in-person dining be suspended at restaurants

 (“Governmental Orders”) has negatively impacted its business and, as a result, Benamax

 seeks coverage for losses sustained for the business interruption caused by the

 cumulative effect of the pandemic and the social constraints imposed by the

 government.

         The parties agree that Merchants issued a Commercial Businessowners Policy

 (the “Policy”) to Benamax covering, inter alia, losses caused by direct physical loss of or


 1
  Benamax Ice operates a walk-in style quick service food retail establishment serving frozen desserts including, but
 not limited to Ice Cream and Italian Ice.

                                                          1
Case 1:20-cv-08069-JHR-KMW Document 22 Filed 03/29/21 Page 2 of 12 PageID: 657




 damage to property. Merchants moves to dismiss on the basis that Benamax’s economic

 losses are not covered under the Policy and because Benamax has not sufficiently

 alleged qualifying physical damage and because the Policy’s “Virus or Bacteria”

 exclusion applies and precludes coverage.

       The unfortunate circumstances many businesses face has resulted in an uptick in

 insurance litigation over policy coverage for economic losses endured because of the

 public’s trepidation and the government’s social gathering management policies. The

 litigation, although recent, has quickly accrued caselaw considering policy coverage,

 such as and including Policy one at issue here. Defendant argues that several courts,

 including some in this district, have interpreted the Merchant Policy and found that the

 plaintiffs’ economic losses in those cases, as related to the COVID-19 pandemic, are not

 covered for a variety of reasons, but most notably because of the Virus or Bacteria

 exclusion. See Delaware Valley Plumbing Supply, Inc. v. Merchants Mut. Ins. Co., No.

 20-CV-08257 (NLH), 2021 WL 567994, at *7 (D.N.J. Feb. 16, 2021) (“While the Court

 recognizes the significant harm suffered by individuals and businesses as a result of the

 COVID-19 pandemic, the Policy provided by Defendant explicitly barred coverage for

 the losses allegedly suffered by Plaintiff here.”); Gavrilides Management Co. v.

 Michigan Insurance Co., No. 20-258-CB-C30 (Mich. Cir. Ct. July 1, 2020) (granting

 insurer motion to dismiss); Social Life Magazine, Inc. v. Sentinel Ins. Co. Ltd., No. 20

 CIV 3311 (VEC) (S.D.N.Y. May 14, 2020) (denying policyholder’s preliminary injunction

 motion based upon failure to demonstrate likely success on the merits).

    Benamax’s Complaint alleged that it suffered “direct physical loss of” or damage to

 property” because its property was rendered unusable for its intended purpose because

 of New Jersey Executive Order 107, commonly referred to the ‘stay-at-home order.’ The

                                             2
Case 1:20-cv-08069-JHR-KMW Document 22 Filed 03/29/21 Page 3 of 12 PageID: 658




 closing of restaurants resulted in a direct physical loss of or damage to property because

 the Benamax property was rendered unusable for its intended purpose qualifying it for

 coverage. The reasonable expectations of the insured dictate that the definition of

 “property damage” in Section II of the Policy would apply to all sections of the policy.

 For this reason, Benamax claims that both Gavrilides Management Co. and Social Life

 Magazine Inc. are of no persuasive value and that authority exists for the Court to deny

 the motion. In addition, Benamax claims that it is entitled to “Civil Authority” coverage

 because it was denied access to its property resulting in property damage. Finally,

 Benamax argues that the Virus or Bacteria exclusion may not be considered on a Rule

 12(b)(6) motion to dismiss, and even if it can be it is precluded by regulatory estoppel.

                                     I.     Standard of Review

        Federal Rule of Civil Procedure 12(b)(6) allows a party to move for dismissal of a

 claim based on “failure to state a claim upon which relief can be granted.” Fed. R. Civ.

 P. 12(b)(6). A complaint should be dismissed pursuant to Rule 12(b)(6) if the alleged

 facts, taken as true, fail to state a claim. Fed. R. Civ. P. 12(b)(6). When deciding a motion

 to dismiss pursuant to Rule 12(b)(6), ordinarily only the allegations in the complaint,

 matters of public record, orders, and exhibits attached to the complaint, are taken into

 consideration. 1 See Chester County Intermediate Unit v. Pa. Blue Shield, 896 F.2d 808,

 812 (3d Cir. 1990). It is not necessary for the plaintiff to plead evidence. Bogosian v.




 1“Although  a district court may not consider matters extraneous to the pleadings, a document
 integral to or explicitly relied upon in the complaint may be considered without converting the
 motion to dismiss into one for summary judgment.” U.S. Express Lines, Ltd. v. Higgins, 281
 F.3d 383, 388 (3d Cir. 2002) (internal quotation marks and citations omitted) (emphasis
 deleted). Accord Lum v. Bank of Am., 361 F.3d 217, 221 n.3 (3d Cir. 2004) (citations omitted).

                                                 3
Case 1:20-cv-08069-JHR-KMW Document 22 Filed 03/29/21 Page 4 of 12 PageID: 659




 Gulf Oil Corp., 561 F.2d 434, 446 (3d Cir. 1977). The question before the Court is not

 whether the plaintiff will ultimately prevail. Watson v. Abington Twp., 478 F.3d 144,

 150 (2007). Instead, the Court simply asks whether the plaintiff has articulated “enough

 facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

 550 U.S. 544, 570 (2007).

         “A claim has facial plausibility 2 when the plaintiff pleads factual content that

 allows the court to draw the reasonable inference that the defendant is liable for the

 misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550

 U.S. at 556). “Where there are well-pleaded factual allegations, a court should assume

 their veracity and then determine whether they plausibly give rise to an entitlement to

 relief.” Iqbal, 556 U.S. at 679.

         The Court need not accept “‘unsupported conclusions and unwarranted

 inferences,’” Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir. 2007) (citation omitted),

 however, and “[l]egal conclusions made in the guise of factual allegations . . . are given

 no presumption of truthfulness.” Wyeth v. Ranbaxy Labs., Ltd., 448 F. Supp. 2d 607,

 609 (D.N.J. 2006) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)); see also Kanter

 v. Barella, 489 F.3d 170, 177 (3d Cir. 2007) (quoting Evancho v. Fisher, 423 F.3d 347,

 351 (3d Cir. 2005) (“[A] court need not credit either ‘bald assertions’ or ‘legal

 conclusions’ in a complaint when deciding a motion to dismiss.”)). Accord Iqbal, 556




 2This  plausibility standard requires more than a mere possibility that unlawful conduct has
 occurred. “When a complaint pleads facts that are ‘merely consistent with’ a defendant’s
 liability, it ‘stops short of the line between possibility and plausibility of ‘entitlement to relief.’’”
 Id.


                                                     4
Case 1:20-cv-08069-JHR-KMW Document 22 Filed 03/29/21 Page 5 of 12 PageID: 660




 U.S. at 678-80 (finding that pleadings that are no more than conclusions are not

 entitled to the assumption of truth).

        Further, although “detailed factual allegations” are not necessary, “a plaintiff’s

 obligation to provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels

 and conclusions, and a formulaic recitation of a cause of action’s elements will not do.”

 Twombly, 550 U.S. at 555 (internal citations omitted). See also Iqbal, 556 U.S. at 678

 (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

 statements, do not suffice.”).

        Thus, a motion to dismiss should be granted unless the plaintiff’s factual

 allegations are “enough to raise a right to relief above the speculative level on the

 assumption that all allegations in the complaint are true (even if doubtful in fact).”

 Twombly, 550 U.S. at 556 (internal citations omitted). “[W]here the well-pleaded facts

 do not permit the court to infer more than the mere possibility of misconduct, the

 complaint has alleged-but it has not ‘shown’-‘that the pleader is entitled to relief.’”

 Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

        Under New Jersey law, insurance contracts are subject to special rules of

 interpretation because they are contracts of adhesion. Zacarias v. Allstate Ins. Co., 775

 A.2d 1262, 1264 (N.J. 2001) (citations omitted). “If the policy language is clear, the

 policy should be interpreted as written, [but][i]f the policy is ambiguous, the policy will

 be construed in favor of the insured.” Colliers Lanard & Axilbund v. Lloyds of London,

 458 F.3d 231, 236 (3d Cir. 2006) (quoting Nav–Its, Inc. v. Selective Ins. Co. of Am., 869

 A.2d 929, 933 (N.J. 2005). When there is ambiguity, the insurance policy should be

 interpreted to “comport with the reasonable expectations of the insured, even if a close

 reading of the written text reveals a contrary meaning.” Zacarias, 775 A.2d at 126.

                                               5
Case 1:20-cv-08069-JHR-KMW Document 22 Filed 03/29/21 Page 6 of 12 PageID: 661




          New Jersey courts have held that insurance policy exclusions must be narrowly

 construed and that the burden is on the insurer to bring the case within the exclusion.

 Am. Motorists Ins. Co. v. L-C-A Sales Co., 713 A.2d 1007, 1013 (1998) (citation omitted).

 “Nevertheless, [New Jersey courts] adhere to the principle that an insurance policy

 should generally be interpreted ‘according to its plain and ordinary meaning,’ so as not

 to disregard the ‘clear import and intent’ of a policy exclusion.” Id. (citations omitted).

                                                 II.      Discussion

     Benamax purchased the Policy, a Merchants Advantage Plus Businessowners Policy

 from Defendant for its Westmont property for the Policy Period of February 15, 2020

 through February 15, 2021. Compl. at ¶¶ 8-11. Benamax alleges that it suffered “direct

 physical loss of” or “damage to property” as contemplated by the Policy because its

 property was rendered unusable for its intended purpose because of New Jersey

 Executive Order 107, commonly referred to the ‘stay-at-home order.’ 2 Defendant claims

 that Benamax could have adapted to a “take-out only” service method and continued

 utilization of the property. The parties agree that the Policy provides coverage for

 Business Income and action of Civil Authority.

     Business Income coverage is provided, per the Policy, as follows:

         f. Business Income
         (1) Business Income



 2
  The Policy defines “suspension: as: “(a) The partial slowdown or complete cessation of your business activities; or
 (b) That a part or all of the described premises is rendered untenantable, if coverage for Business Income applies.”
 See Deft. Mot. to Dismiss, Doc. 6-3 pg.42 of 249. Plaintiff acknowledges that the Complaint states, “Benamax was
 required to close its food serve establishment” whereas the Policy requires a suspension of operations. Plaintiff
 submits that while an amended pleading could remedy the differing language, that it is not necessary because
 Plaintiff’s averment is fundamentally the same as the requirement of the Policy.


                                                          6
Case 1:20-cv-08069-JHR-KMW Document 22 Filed 03/29/21 Page 7 of 12 PageID: 662




               (a) We will pay for the actual loss of Business Income you sustain
        due to the necessary suspension of your "operations" during the "period of
        restoration". The suspension must be caused by direct physical loss of or
        damage to property at the described premises. The loss or damage must be
        caused by or result from a Covered Cause of Loss. With respect to loss of or
        damage to personal property in the open or personal property in a vehicle,
        the described premises include the area within 100 feet of the site at which
        the described premises are located. With respect to the requirements set
        forth in the preceding paragraph, if you occupy only part of the site at
        which the described premises are located, your premises means: (i) The
        portion of the building which you rent, lease or occupy; and (ii) Any area
        within the building or on the site at which the described premises are
        located, if that area services, is used to gain access to, the described
        premises.
               (b) We will only pay for loss of Business Income that you sustain
        during the "period of restoration" and that occurs within 12 consecutive
        months after the date of direct physical loss or damage. We will only pay
        for ordinary payroll expenses for 60 days following the date of direct
        physical loss or damage, unless a greater number of days is shown in the
        Declarations.
               (c) Business Income means the:
               (i) Net Income (Net Profit or Loss before income taxes) that would
        have been earned or incurred if no physical loss or damage had occurred,
        but not including any Net Income that would likely have been earned as a
        result of an increase in the volume of business due to favorable business
        conditions caused by the impact of the Covered Cause of Loss on
        customers or on other businesses; and (ii) Continuing normal operating
        expenses incurred, including payroll.
               ....
               (3) With respect to the coverage provided in this Additional
        Coverage, suspension means: (a) The partial slowdown or complete
        cessation of your business activities; or
               (b) That a part or all of the described premises is rendered
        untenantable, if coverage for Business Income applies.

 See Policy, Deft. Ex. Ex. 3 [Dkt. No. 6-3], pgs. 41-42.

        The Civil Authority coverage clause provides:

               i. Civil Authority When a Covered Cause of Loss causes damage to
        property other than property at the described premises, we will pay for the
        actual loss of Business Income you sustain, and necessary Extra Expense
        caused by action of civil authority that prohibits access to the described
        premises, provided that both of the following apply:
               (1) Access to the area immediately surrounding the damaged
        property is prohibited by civil authority as a result of the damage, and the


                                              7
Case 1:20-cv-08069-JHR-KMW Document 22 Filed 03/29/21 Page 8 of 12 PageID: 663




        described premises are within that area but are not more than one mile
        from the damaged property; and
               (2) The action of civil authority is taken in response to dangerous
        physical conditions resulting from the damage or continuation of the
        Covered Cause of Loss that caused the damage, or the action is taken to
        enable a civil authority to have unimpeded access to the damaged
        property.

 Id. at pgs. 43-44.


        Several courts in this district and in the New Jersey state courts have determined

 that an analysis of the Business Income clause and the Civil Authority Clause is

 unnecessary in the face of a policy which contains a Virus or Bacteria Exclusion. See

 Garmany of Red Bank, INC. v. Harleysville Insurance Company & Nationwide

 Insurance Company, No. 20 CV 08676 (FLW), 2021 WL 1040490, at *6 (D.N.J. Mar.

 18, 2021) (“Indeed, as I also observed in Causeway, the majority of courts to consider

 the issue of causation in this context, including New Jersey courts, have determined that

 ‘[t]he Governor issued his executive orders affecting Plaintiff's business as a direct result

 of COVID-19 ... and any losses incurred therefrom are squarely within the exclusion.’”);

 Delaware Valley Plumbing Supply, Inc., No. 20-CV-08257 (NLH), 2021 WL 567994, at

 *7 (“Therefore, ‘[b]ecause the Stay-at-Home Orders were issued to mitigate the spread

 of the highly contagious novel coronavirus, Plaintiff's losses are tied inextricably to that

 virus.’ ”); N&S Restaurant LLC v. Cumberland Mutual Fire Insurance Company, No.

 20-05289 (RBK/KMW), 2020 WL 6501722, at *3 (D.N.J. Nov. 5, 2020) (noting the

 differing and split conclusions regarding the interpretation of the term ‘direct physical

 loss’” but finding it unnecessary to address given the Virus Exclusion in the policy); see

 also Mac Property Group LLC v. Selective Fire and Cas. Ins. Co., No. L-2629-20, 2020

 WL 7422374, at *8-9 (N.J. Super. Ct. Nov. 5, 2020) (“Since the virus is alleged to be the


                                               8
Case 1:20-cv-08069-JHR-KMW Document 22 Filed 03/29/21 Page 9 of 12 PageID: 664




 cause of the governmental action, and the governmental action is asserted to be the

 cause of the loss, plaintiff cannot avoid the clear and unmistakable conclusion that the

 coronavirus was the cause of the alleged damage or loss.”); Mattdogg, Inc. v. Phil.

 Indem. Ins. Co., No. L-820-20, 2020 WL 7702634, at *4 (N.J. Super. Ct. Law. Div. Nov.

 17, 2020).

        Here, the Policy’s “Virus or Bacteria” exclusion states that Merchants “will not

 pay for loss or damage caused directly or indirectly by”:

               j. Virus or Bacteria
               (1) Any virus, bacterium or other microorganism that induces or is
        capable of inducing physical distress, illness or disease.
               (2) However, the exclusion in paragraph (1) does not apply to loss
        or damage caused by or resulting from “fungi”, wet rot or dry rot. Such loss
        or damage is addressed in Exclusion i.;
               (3) With respect to any loss or damage subject to the exclusion
        Paragraph (1), such exclusion supersedes any exclusion relating to
        “pollutants”.

 Ex. 3 at 27, 29 (Form BP 00 03 01 10).

        According to Defendant, the exclusion specifies “loss or damage caused directly

 or indirectly by. . . any virus, bacterium or other microorganism that induces or is

 capable of inducing physical distress, illness or disease”. See Deft. Ex. 3, [Dkt. No. 6-3],

 at pp. 27, 29. The “Virus or Bacteria” exclusion applies to the coverage at issue in this

 matter and is a complete defense to coverage compelling the dismissal of Plaintiff’s

 complaint on this ground alone.

        Contrary to Benamax’s assertion, there is authority in this district to apply the

 exclusion at the motion to dismiss stage. See N&S Restaurant LLC, 2020 WL 6501722

 at 3 (“The Third Circuit and courts within this Circuit have regularly granted motions to

 dismiss in insurance cases when the plaintiff's allegations fall squarely within the

 policy's exclusion to coverage.” (citing Brewer v. U.S. Fire Ins. Co., 446 F. App'x 506,

                                               9
Case 1:20-cv-08069-JHR-KMW Document 22 Filed 03/29/21 Page 10 of 12 PageID: 665




 510 (3d Cir. 2011); see also, Eye Care Ctr. of N.J., PA v. Twin City Fire Ins. Co., No. 20-

 5743, 2021 WL 457890, at *2 (D.N.J. Feb. 8, 2021) (“The virus exclusion applies in

 blanket fashion to all forms of coverage in the policy. If applicable, then, it will dispose

 of the case.”). Moreover, consideration of the entire insurance policy is appropriate at

 this stage, even though it was not attached to the Complaint, because courts may

 consider “an undisputedly authentic document that a defendant attaches as an exhibit to

 a motion to dismiss if the plaintiff’s claims are based on the document.” Pension Benefit

 Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993).

        Here, Benamax’s claims come within the Virus and Bacteria exclusion. First, the

 Coronavirus is a “virus” and courts have treated it and the measures 3 to contain it as

 coming within a virus or bacteria exclusion. See Causeway Automotive, LLC v. Zurich

 Am. Ins. Co., No. 20-8393, 2021 WL 486917, *6 (D.N.J. Feb. 10, 2021) (“The Executive

 Orders were issued for the sole reason of reducing the spread of the virus that causes

 COVID-19 and would not have been issued but for the presence of the virus in the State

 of New Jersey.”) (citing 7th Inning Stretch LLC v. Arch Ins. Co., No. 20-8161, 2021 U.S.

 Dist. LEXIS 11326, at *5 (D.N.J. Jan. 19, 2021) (“Because the Stay-at-Home Orders were

 issued to mitigate the spread of the highly contagious novel coronavirus, Plaintiffs’

 losses are tied inextricably to that virus and are not covered by the policies.”).

        Benamax’s Complaint also denotes causation of its business losses to the

 Coronavirus. Comp. ¶¶ 15-19. See Boulevard Carroll Entm't Grp., Inc. v. Fireman's

 Fund Ins. Co., No. 20- 11771(SDW), 2020 WL 7338081, at *2 (D.N.J. Dec. 14, 2020)



 3
  New Jersey Executive Order No. 103 states that the Coronavirus induces or is capable
 of inducing physical distress, illness or disease. Ex. 1 (“Coronavirus disease 2019 . . . is a
 contagious, and at times fatal, respiratory disease caused by the SARS-CoV-2 virus”).
                                               10
Case 1:20-cv-08069-JHR-KMW Document 22 Filed 03/29/21 Page 11 of 12 PageID: 666




 (coverage barred because “the Policy clearly excludes coverage for damage, loss or

 expense arising from a virus. Because the Stay-at-Home Orders were issued to mitigate

 the spread of the highly contagious novel coronavirus, Plaintiff's losses are tied

 inextricably to that virus and are not covered by the Policy”).

        Finally, the Court rejects Plaintiff’s regulatory estoppel argument. In her

 opposition brief, Plaintiff raises, for the first time, that the doctrine of regulatory

 estoppel precludes the enforcement of the Virus or Bacteria exclusion for the reasons

 stated in Morton Int’l v. General Accident Ins. Co., 134 N.J. 1 (1993). Under Morton, a

 plaintiff must allege: (1) that the insurance industry asserted one meaning and scope of

 a proposed exclusion to state regulatory authorities; and (2) that the industry

 subsequently argued for a much narrower interpretation when seeking to enforce the

 exclusion in litigation. Id.

        In a similar case in this court against Defendant, where the plaintiff made nearly

 identical arguments in the opposition brief but not the complaint, the court held that the

 regulatory estoppel argument failed for factual and facial reasons. Delaware Valley

 Plumbing Supply, Inc. v. Merchants Mut. Ins. Co., No. 20 CV 08257 (NLH), 2021 WL

 567994, at *6 (D.N.J. Feb. 16, 2021). This Court adopts the reasoning in Delaware

 Valley and notes that there is strong authority for its ruling, as multiple courts in the

 Eastern District of Pennsylvania have recently addressed this identical issue and

 reached the same conclusion. Id. (citing Humans & Resources, LLC, D/B/A Cadence

 Restaurant v. Firstline Nat'l Insurance Co., No. 20-CV-2152, 2021 WL 75775 (E.D. Pa.

 Jan. 8, 2021); TAQ Willow Grove, LLC v. Twin City Fire Ins., No. CV 20-3863, 2021 WL

 131555, at *8-9 (E.D. Pa. Jan. 14, 2021); Newchops Rest. Comcast LLC v. Admiral

 Indem. Co., No. CV 20-1869, 2020 WL 7395153, *9-10 (E.D. Pa. Dec. 17, 2020); Kessler

                                               11
Case 1:20-cv-08069-JHR-KMW Document 22 Filed 03/29/21 Page 12 of 12 PageID: 667




 Dental Assocs., P.C. v. Dentists Ins. Co., No. 2:20-CV-03376-JDW, 2020 WL 7181057,

 *3 (E.D. Pa. Dec. 7, 2020); Brian Handel D.M.D., P.C. v. Allstate Ins. Co., No. CV 20-

 3198, 2020 WL 6545893, *5 (E.D. Pa. Nov. 6, 2020)). Plaintiff’s regulatory estoppel

 claim will be denied because it is improperly plead and fails as a matter of law.

         Thus, given the ample authority in this district, the State of New Jersey, and

 courts in other states 4, the Court finds that Benamax’s claims fall within the Virus or

 Bacteria exclusion and must be dismissed for failure to state a claim upon which relief

 can be granted.

         An Appropriate Order shall issue.



 Dated: March 29, 2021                                    s/ Joseph H. Rodriguez
                                                          HON. JOSEPH H. RODRIGUEZ,
                                                           United States District Judge




 4
  See, eg., Gavrilides, supra,(Michigan Circuit Court ruled that an identical virus exclusion barred
 coverage for the policyholder’s business income claims related to the COVID-19 pandemic.); Kessler
 Dental Associates, P.C. v. Dentists Insurance Company, No. 2:20-cv-03376-JDW, 2020 WL 7181057, at
 *3 (E.D. Pa. Dec. 7, 2020) (coverage barred by Virus Exclusion excluding coverage for loss or damage
 caused by “any ‘virus, bacteria or other microorganism that cause or could cause physical illness, disease
 or disability’”); Brian Handel D.M.D., P.C. v. Allstate Insurance Co., No. 20-3198, 2020 WL 6545893, at
 *4 (E.D. Pa. Nov. 6, 2020) (coverage barred by Virus Exclusion excluding coverage for loss or damage
 caused by “[a]ny virus, bacterium or other microorganism that induces or is capable of inducing physical
 distress, illness or disease”); Mark's Engine Co. No. 28 Restaurant, LLC v. Travelers Indemnity Co. of
 Connecticut, No. 20-cv-04423, 2020 WL 5938691, at *2, 5 (C.D. Cal. Oct. 2, 2020) (coverage barred by
 Virus Exclusion excluding coverage for loss or damage caused by “any virus, bacterium or other
 microorganism that induces or is capable of inducing physical distress, illness or disease”); Mauricio
 Martinez, DMD, P.A. v. Allied Ins. Co. of Am., 20-cv-00401, 2020 WL 5240218, at *2 (M.D. Fla. Sept. 2,
 2020) (coverage barred by Virus Exclusion excluding coverage for loss or damage caused by “[a]ny virus,
 bacterium or other microorganism that induces or is capable of inducing physical distress”); Franklin
 EWC, Inc. v. Hartford Financial Servs. Grp., Inc., 20-cv-04434, 2020 WL 5642483, at *2 (N.D. Cal. Sept.
 22, 2020) (coverage barred by Virus Exclusion stating that “[w]e will not pay for loss or damage caused
 directly or indirectly by [virus]. Such loss or damage is excluded regardless of any other cause or event
 that contributes concurrently or in any sequence to the loss”); Diesel Barbershop, LLC v. State Farm
 Lloyds, 20-CV-461, 2020 WL 4724305, at *6 (W.D. Tex. Aug. 13, 2020) (coverage barred by Virus
 Exclusion stating that insurer “does not insure for a loss regardless of ‘whether other causes acted
 concurrently or in any sequence within the excluded event to produce the loss’ ” and finding that “it was
 the presence of COVID-19 in ... Texas that was the primary root cause of Plaintiffs’ business temporarily
 closing”).

                                                    12
